Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T273/A) Offering Period: December 2, 2013 – December 19, 2013 4 Year Cert Plus Securities Linked to the S&P 500 ® Index and the Russell 2000 ® Index Product Summary • 4 Year Cert Plus Securities linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If the Final Level of the Lowest Performing Underlying is equal to or greater than its Initial Level, the investor will be entitled to participate in the leveraged and uncapped appreciation of the Lowest Performing Underlying. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level and a Knock-In Event has not occurred, the investor will be entitled to receive the principal amount at maturity. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level and a Knock-In Event occurs, the investor will be entitled to receive a payment at maturity based on the depreciation of the Lowest Performing Underlying. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities. Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches Trade Date: Expected to be December 20, 2013. Settlement Date: Expected to be December 26, 2013. Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Upside Participation Rate: Expected to be between [123.0-128.0]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, if (a) the Final Level of such Underlying is equal to or greater than its Initial Level, then the product of (i) the Upside Participation Rate and (ii) [(Final Level – Initial Level)/Initial Level]; or (b) the Final Level of such Underlying is less than its Initial Level and (i) a Knock-In Event occurs, then: [(Final Level – Initial Level)/Initial Level]; or (ii) a Knock-In Event has not occurred, then: zero. Knock-In Level: For each Underlying, approximately 60.0% of its Initial Level (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the Final Level of either Underlying is equal to or less than its Knock-In Level. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: December 20, 2017 Maturity Date: December 26, 2017 CUSIP: 22547QDY9 Benefits • If the Final Level of the Lowest Performing Underlying is greater than the Initial Level, offers uncapped leveraged participation in the appreciation of the Lowest Performing Underlying. • Reduced downside risk due to a 40.0% contingent buffer. Hypothetical Returns at Maturity Percentage Change from the Initial Level to the Final Level of the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (1) Redemption Amount per $1,000 Principal Amount of Securities 50% 62.75% $1,627.50 40% 50.20% $1,502.00 30% 37.65% $1,376.50 20% 25.10% $1,251.00 10% 12.55% $1,125.50 0% 0.00% $1000.00 -10% 0.00% $1000.00 -20% 0.00% $1000.00 -30% 0.00% $1000.00 -40% -40.00% $600.00 -50% -50.00% $500.00 Assumes an Upside Participation Rate of 125.5% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level of the Lowest Performing Underlying and the occurrence of a Knock-In Event. • The Redemption Amount will be based on the Underlying Return of the Lowest Performing Underlying and, therefore, you will not benefit from the performance of any other Underlying. • If a Knock-In Event occurs, the Underlying Return of the Lowest Performing Underlying will be negative and the investor will receive less than the principal amount at maturity and may receive nothing • The securities are exposed to the risk of fluctuations in the level of the Underlyings to the same degree for each Underlying. (See “Additional Risk Considerations” on the next page). Product Profile Horizon (years) 4 Years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering
